Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following is a NON- FINAL Office action in reply to the Amendments and Arguments received on January 5, 2022.
Status of Claims

Claims 1-20 are currently pending and have been examined. 


	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claims 1-13 are drawn to methods (i.e., a process) while claim(s) 14-20 is/are drawn to systems (i.e., a machine/manufacture). As such, claims 1-20 are drawn to one of the statutory categories of invention (Step 1: YES).

Step 2A - Prong One:
In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.

Claim 1 (representative of independent claim(s) 7 and 14) recites/describes the following steps:
transmitting, to a rewards provider, a notification of a pending payment for a commercial transaction at a merchant; 
receiving, from the rewards provider, a real-time determination of a reward associated with the merchant, wherein the reward comprises an amount of provisional rewards to be earned based on the pending payment for the commercial transaction; 
providing, the reward and receiving a selection of an amount of the rewards to apply to a payment account associated with [user] and the rewards provider; 
transmitting, to the rewards provider, based on a selection of an amount of rewards received the selected amount of rewards, wherein the selected amount of rewards is less than or equal to the amount of the provisional rewards; 
providing, a notification received from the rewards provider to redeem the selected amount of rewards and complete the pending payment and receiv[ing] a confirmation to redeem the selected amount of rewards and complete the pending payment; 

These steps, under its broadest reasonable interpretation, describe or set-forth redeeming rewards associated with a commercial transaction, which amounts to a “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).” These limitations therefore fall within the "certain methods of organizing human activity" subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A - Prong One: YES).

Independent claim(s) 7 and 14 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.

Each of the depending claims likewise recite/describe these steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An ''additional element" is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase 

The claim(s) recite the additional elements/limitations of:
"a mobile device” 
a user interface”
" a first user interface element” 
“a second user interface element" 
“a third user interface element”
“a fourth user interface element”
“transmitting, based on a confirmation to redeem the selected amount of rewards and complete the pending payment received an indication of the confirmation to the rewards provider, wherein the rewards provider applies the selected amount of rewards to the payment account in response to receiving the indication of the confirmation.”

The requirement to execute the claimed steps/functions "a mobile device” and “a user interface” and " a first user interface element” and “a second user interface element" and “a third user interface element” and “a fourth user interface element” is equivalent to adding the words ''apply it'' on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on producing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). 

The recited additional element(s) of “transmitting, based on a confirmation to redeem the selected amount of rewards and complete the pending payment received an indication of the confirmation to the rewards provider, wherein the rewards provider applies the selected amount of rewards to the payment account in response to receiving the indication of the confirmation” simply append insignificant extra solution activity (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). The term "extra-solution activity" is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) are deemed "extra-solution" because storing of the data is insignificant data gathering required in any implementation of the abstract idea (data is inherently required to be "stored", at least temporarily, for it to be used). Transmitting indication of com is insignificant post-solution activity that would be required in any implementation of the abstract idea as well. It is therefore evident that these limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).

Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology based problem.

Dependent claims 2-6, 8-13 and 15-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-6, 8-13 and 15-20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim). 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A -Prong two: NO).


Step 2B:
In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An “inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).

As discussed above in "Step 2A - Prong 2", the requirement to execute the claimed steps/functions "a mobile device” and “a user interface” and " a first user interface element” and “a second user interface element" and “a third user interface element” and “a fourth user interface element” is equivalent to adding the words "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as "significantly more" (see MPEP 2106.05 (f)).

As discussed above in “Step 2A - Prong 2”, the recited additional element(s) of "a mobile device” and “a user interface” and " a first user interface element” and “a second user interface element" and “a third user interface element” and “a fourth user interface element” serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more5' (see MPEP 2106.05(g,h)).

As discussed above in "Step 2A - Prong 2", the recited additional element(s) of “transmitting, based on a confirmation to redeem the selected amount of rewards and complete the pending payment received an indication of the confirmation to the rewards provider, wherein the rewards provider applies the selected amount of rewards to the payment account in response to receiving the indication of the confirmation” simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of advertising. These limitations therefore do not qualify as "significantly more'' (see MPEP 2106.5(d)).This conclusion is based on a factual determination. 

Additionally, presenting offers is well understood, routine, and conventional is supported by the OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93, which note the well-understood, routine, conventional nature of presenting offers. 

Furthermore, the determination that receiving data/messages over a network is well understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com. Inc., 788 F.3d 1359, 1363. 115 USPQ2d 1090, 1093 (Fed Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106 (d)(II), which note the well understood, routine, conventional nature of receiving data/messages over a network.

Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity), and appended with well-understood, routine and conventional activities previously known to the industry.

Dependent claims 2-6, 8-13 and 15-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-6, 8-13 and 15-20 is/are further part of the 

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).

	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-10, 12, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bies (2008/0103968) in view of Official Notice.

Claim 1
Bies discloses: 
transmitting, from a mobile device, to a rewards provider, a notification of a pending payment for a commercial transaction at a merchant (Bies [0009][0032]); See at least “receiving a request from a terminal device located at the point-of-sale to authorize a transaction to be funded with a combination of zero or more monetary funds and one or more reward funds” See [0032] where the mobile device acts as the payment device and sends notification of a payment transaction. See also [0031] “the rewards database 114 is maintained by an outside entity (not shown) in communication with the issuer 104.”
receiving, at the mobile device, from the rewards provider, a real-time determination of a reward associated with the merchant, (Bies [0009][0010]); Where the reference teaches a real time determination of rewards. See “receiving an approval notice via the terminal device, the approval notice reflecting at least in part an approved reward funds charge amount; indicating, in response to the approval notice, a first amount of the purchase price to be paid from the reward funds account, the first amount being equal to or less than the approved reward funds charge amount;” which teaches the provisional reward. See also [0034] where “the issuer determines the maximum amount of rewards available from the consumer's 100 rewards account 112 and places a hold on this amount.”
wherein the reward comprises an amount of provisional rewards to be earned based on the pending payment for the commercial transaction (Bies [0045]).  See at least “The merchant's register can be modified to include redeemed rewards and/or additional bonus rewards [earned rewards], as well as other customized messages, on printed receipts.”
providing, the reward and receiv[ing] a selection of an amount of the rewards to apply to a payment account associated with the mobile device and the rewards provider (Bies [0038]);  See “The terminal device preferably has a display that prompts the customer with a message and invites the customer to select an amount of rewards, up to the available amount, to be used for the transaction.”
transmitting, from the mobile device to the rewards provider, based on a selection of an amount of rewards received, the selected amount of rewards, wherein the selected amount of rewards is less than or equal to the amount of the provisional rewards (Bies [0038][Figure 6, 612]); See “The customer selects his reward redemption option by, for example, entering an amount to redeem at step 212. At step 214, the terminal device determines whether the customer chose to apply the maximum available amount of rewards for redemption. If so, then the sale is approved and a receipt is generated…” See also “In embodiments of the invention, the transaction is settled a later time, in accordance with procedures described below [provisional].
providing, a notification received from the rewards provider to redeem the selected amount of rewards and complete the pending payment and receiv[ing] a confirmation to redeem the selected See “The issuer sends a message back to the merchant's 102 terminal device 116, which presents the consumer 100 with an option to redeem up to the held amount of rewards.” See also [0031] “the rewards database 114 is maintained by an outside entity (not shown) in communication with the issuer 104.” 
transmitting, from the mobile device, based on a confirmation to redeem the selected amount of rewards and complete the pending payment received, an indication of the confirmation to the rewards provider, wherein the rewards provider applies the selected amount of rewards to the payment account in response to receiving the indication of the confirmation (Bies [0034]).  See “The consumer 100 can preferably choose to use all, some or none of the rewards for his purchase. Any difference between the chosen amount of rewards and the total transaction price is then charged to the consumer's 100 credit account 110. If the consumer 100 chooses to use less than all the available rewards, the terminal device 116 preferably communicates this to the issuer 104, who can release the hold on the unused portion of the rewards. Upon approval of the sale, the merchant 102 preferably generates a sales receipt indicating the breakdown of credit and rewards to be charged to the consumer's 100 respective accounts 110, 112 for the transaction. Alternatively, a message is included on the receipt indicating that rewards were used for the transaction.”
Bies does not explicitly teach a first, second, third and fourth interface element. Bies teaches a user interface with several different input and selection capabilities that are common in user interfaces. Therefore Examiner takes Official Notice that user interfaces have more than one selection or input element. it would be obvious to modify the current reference with individual recitations of interface elements because it provides more detail of how multifunctional interfaces can be.

Claim 2
Bies discloses:
wherein the notification of the pending payment for the commercial transaction comprises financial services information, description information, date information, time information, and payment information (Bies [0053]).   See at least “For example, if a cardholder has swiped his card at his doctor's office, the issuer processor 910 can return a notification that there will be a co-pay of $10.”
Claim 3 
Bies discloses:
wherein the notification of the pending payment for the commercial transaction is transmitted in response to a usage of a card associated with currency (Bies [0007].  See “A single credit card with no additional information may be used with a single swipe from the consumer to access both credit and rewards accounts.” See also [0010] “the method comprising presenting a card containing the customer's credit account indicia to a terminal device; receiving an approval notice via the terminal device, the approval notice reflecting at least in part an approved reward funds charge amount; indicating, in response to the approval notice, a first amount of the purchase price to be paid from the reward funds account, the first amount being equal to or less than the approved reward funds charge amount; and causing to be stored a transaction report indicating that the first amount is to be paid from the reward funds account and that the remainder of the purchase price is to be paid from other than the reward funds account.”

Claim 4 
Bies discloses:
wherein the notification of the pending payment for the commercial transaction is transmitted in response to a user accessing a user account via the user interface of the mobile device (Bies [0032][0033]).  Where the reference teaches alternative embodiments to a credit card as a payment device which include a mobile device interface [Claim 2].


Claim 6
Bies discloses:
wherein the determination of rewards associated with the merchant further comprises earned rewards (Bies [0045]).  See at least “The merchant's register can be modified to include redeemed rewards and/or additional bonus rewards [earned rewards], as well as other customized messages, on printed receipts.”

Claim 7
Bies discloses:
receiving, from a mobile device, a notification of a pending payment for a commercial transaction at a merchant (Bies [0009][0032]); See at least “receiving a request from a terminal device located at the point-of-sale to authorize a transaction to be funded with a combination of zero or more monetary funds and one or more reward funds” See [0032] where the mobile device acts as the payment device and sends notification of a payment transaction. See also [0031] “the rewards database 114 is maintained by an outside entity (not shown) in communication with the issuer 104.”
transmitting, to the mobile device, a real-time determination of a reward associated with the merchant, (Bies [0009][0010]); Where the reference teaches a real time determination of rewards. See “receiving an approval notice via the terminal device, the approval notice reflecting at least in part an approved reward funds charge amount; indicating, in response to the approval notice, a first amount of the purchase price to be paid from the reward funds account, the first amount being equal to or less than the approved reward funds charge amount;” which teaches the provisional reward. See also [0034] where “the issuer determines the maximum amount of rewards available from the consumer's 100 rewards account 112 and places a hold on this amount.”
wherein the reward comprises an amount of provisional rewards to be earned based on the pending payment for the commercial transaction (Bies [0045]).  See at least “The merchant's register can be modified to include redeemed rewards and/or additional bonus rewards [earned rewards], as well as other customized messages, on printed receipts.”
wherein the mobile device, in response to receiving the real-time determination of the reward, is configured to provide, the reward and receiv[ing] a selection of an amount of the rewards to apply to a payment account associated with the mobile device and the rewards provider (Bies [0038]);  See “The terminal device preferably has a display that prompts the customer with a message and invites the customer to select an amount of rewards, up to the available amount, to be used for the transaction.”
receiving, from the mobile device, an indication of the selected amount of rewards, wherein the selected amount of rewards is less than or equal to the amount of the provisional rewards (Bies [0038][Figure 6, 612]); See “The customer selects his reward redemption option by, for example, entering an amount to redeem at step 212. At step 214, the terminal device determines whether the customer chose to apply the maximum available amount of rewards for redemption. If so, then the sale is approved and a receipt is generated…” See also “In embodiments of the invention, the transaction is settled a later time, in accordance with procedures described below [provisional]. 
transmitting, to the mobile device, a notification to redeem the selected amount of rewards and complete the pending payment for the commercial transaction, wherein the mobile device, in response to receiving the notification, is configured to provide, the notification and receiv[ing] a confirmation to redeem the selected amount of rewards and complete the pending payment (Bies [0034]); See “The issuer  sends a message back to the merchant's 102 terminal device 116, which presents the consumer 100 with an option to redeem up to the held amount of rewards.” See also [0031] “the rewards database 114 is maintained by an outside entity (not shown) in communication with the issuer 104.” 
receiving, from the mobile device, an indication of the confirmation received at the mobile device; and applying, based on the received indication of the confirmation, the selected amount of rewards to the payment account (Bies [0034]).  See “The consumer 100 can preferably choose to use all, some or none of the rewards for his purchase. Any difference between the chosen amount of rewards and the total transaction price is then charged to the consumer's 100 credit account 110. If the consumer 100 chooses to use less than all the available rewards, the terminal device 116 preferably communicates this to the issuer 104, who can release the hold on the unused portion of the rewards. Upon approval of the sale, the merchant 102 preferably generates a sales receipt indicating the breakdown of credit and rewards to be charged to the consumer's 100 respective accounts 110, 112 for the transaction. Alternatively, a message is included on the receipt indicating that rewards were used for the transaction.”
Bies does not explicitly teach a first, second, third and fourth interface element. Bies teaches a user interface with several different input and selection capabilities that are common in user interfaces. Therefore 

Claim 8
Bies discloses: 
wherein the notification of the pending payment for the commercial transaction comprises financial services information, description information, date information, time information, and payment information (Bies [0053]).   See at least “For example, if a cardholder has swiped his card at his doctor's office, the issuer processor 910 can return a notification that there will be a co-pay of $10.” 

Claim 9 
Bies discloses: 
wherein the notification of the pending payment for the commercial transaction is transmitted in response to a usage of a card associated with currency (Bies [0007]).  See “A single credit card with no additional information may be used with a single swipe from the consumer to access both credit and rewards accounts.” See also [0010] “the method comprising presenting a card containing the customer's credit account indicia to a terminal device; receiving an approval notice via the terminal device, the approval notice reflecting at least in part an approved reward funds charge amount; indicating, in response to the approval notice, a first amount of the purchase price to be paid from the reward funds account, the first amount being equal to or less than the approved reward funds charge amount; and causing to be stored a transaction report indicating that the first amount is to be paid from the reward funds account and that the remainder of the purchase price is to be paid from other than the reward funds account.” 




Claim 10
Bies discloses: 
wherein the notification of the pending payment for the commercial transaction is transmitted in response to a user accessing a user account via the user interface of the mobile device (Bies [0032][0033]).  Where the reference teaches alternative embodiments to a credit card as a payment device which include a mobile device interface [Claim 2].   

Claim 12 
Bies discloses:
wherein the determination of rewards associated with the merchant further comprises earned rewards  (Bies [0045]).  See at least “The merchant's register can be modified to include redeemed rewards and/or additional bonus rewards [earned rewards], as well as other customized messages, on printed receipts.” 

Claim 14
Bies discloses: 
transmit, to a rewards provider, a notification of a pending payment for a commercial transaction at a merchant (Bies [0009][0032]); See at least “receiving a request from a terminal device located at the point-of-sale to authorize a transaction to be funded with a combination of zero or more monetary funds and one or more reward funds” See [0032] where the mobile device acts as the payment device and sends notification of a payment transaction. See also [0031] “the rewards database 114 is maintained by an outside entity (not shown) in communication with the issuer 104.”
receiving, from the rewards provider, a real-time determination of a reward associated with the merchant, (Bies [0009][0010]); Where the reference teaches a real time determination of rewards. See “receiving an approval notice via the terminal device, the approval notice reflecting at least in part an approved reward funds charge amount; indicating, in response to the approval notice, a first amount of the purchase price to be paid from the reward funds account, the first amount being equal to or less than the approved reward funds charge amount;” which teaches the provisional reward. See also [0034] where “the issuer determines the maximum amount of rewards available from the consumer's 100 rewards account 112 and places a hold on this amount.” 
wherein the reward comprises an amount of provisional rewards to be earned based on the pending payment for the commercial transaction (Bies [0045]).  See at least “The merchant's register can be modified to include redeemed rewards and/or additional bonus rewards [earned rewards], as well as other customized messages, on printed receipts.”
providing, the reward and receiv[ing] a selection of an amount of the rewards to apply to a payment account associated with the mobile device and the rewards provider (Bies [0038]); See “The terminal device preferably has a display that prompts the customer with a message and invites the customer to select an amount of rewards, up to the available amount, to be used for the transaction.”
transmit, to the rewards provider, based on a selection of an amount of rewards received, the selected amount of rewards, wherein the selected amount of rewards is less than or equal to the amount of the provisional rewards (Bies [0038][Figure 6, 612]); See “The customer selects his reward redemption option by, for example, entering an amount to redeem at step 212. At step 214, the terminal device determines whether the customer chose to apply the maximum available amount of rewards for redemption. If so, then the sale is approved and a receipt is generated…” See also “In embodiments of the invention, the transaction is settled a later time, in accordance with procedures described below [provisional]. 
and provide, a notification received from the rewards provider to redeem the selected amount of rewards and complete the pending payment and receiv[ing] a confirmation to redeem the selected amount of rewards and complete the pending payment (Bies [0034]); See “The issuer sends a message back to the merchant's 102 terminal device 116, which presents the consumer 100 with an option to redeem up to the held amount of rewards.” See also [0031] “the rewards database 114 is maintained by an outside entity (not shown) in communication with the issuer 104.” 
transmit, to the rewards provider, based on a confirmation to redeem the selected amount of rewards and complete the pending payment received, an indication of the confirmation to the rewards provider, wherein the rewards provider applies the selected amount of rewards to the  See “The consumer 100 can preferably choose to use all, some or none of the rewards for his purchase. Any difference between the chosen amount of rewards and the total transaction price is then charged to the consumer's 100 credit account 110. If the consumer 100 chooses to use less than all the available rewards, the terminal device 116 preferably communicates this to the issuer 104, who can release the hold on the unused portion of the rewards. Upon approval of the sale, the merchant 102 preferably generates a sales receipt indicating the breakdown of credit and rewards to be charged to the consumer's 100 respective accounts 110, 112 for the transaction. Alternatively, a message is included on the receipt indicating that rewards were used for the transaction.”
Bies does not explicitly teach a first, second, third and fourth interface element. Bies teaches a user interface with several different input and selection capabilities that are common in user interfaces. Therefore Examiner takes Official Notice that user interfaces have more than one selection or input element. it would be obvious to modify the current reference with individual recitations of interface elements because it provides more detail of how multifunctional interfaces can be.

Claim 15 
Bies discloses:
wherein the notification of the pending payment for the commercial transaction comprises financial services information, description information, date information, time information, and payment information (Bies [0053]).   See at least “For example, if a cardholder has swiped his card at his doctor's office, the issuer processor 910 can return a notification that there will be a co-pay of $10.” 

Claim 16
Bies discloses: 
wherein the mobile device is further configured to transmit the notification of the pending payment for the commercial transaction in response to a usage of a card associated with currency (Bies [0007]).  See “A single credit card with no additional information may be used with a single swipe from the consumer to access both credit and rewards accounts.” See also [0010] “the method comprising presenting a card containing the customer's credit account indicia to a terminal device; receiving an approval notice via the terminal device, the approval notice reflecting at least in part an approved reward funds charge amount; indicating, in response to the approval notice, a first amount of the purchase price to be paid from the reward funds account, the first amount being equal to or less than the approved reward funds charge amount; and causing to be stored a transaction report indicating that the first amount is to be paid from the reward funds account and that the remainder of the purchase price is to be paid from other than the reward funds account.”  

Claim 17
Bies discloses:
wherein the mobile device is further configured to transmit the notification of the pending payment for the commercial transaction in response to a user accessing a user account via the user interface (Bies [0032][0033]).  Where the reference teaches alternative embodiments to a credit card as a payment device which include a mobile device interface [Claim 2]. 

Claim 19
Bies discloses: 
wherein the determination of rewards associated with the merchant further comprises earned rewards  (Bies [0045]).  See at least “The merchant's register can be modified to include redeemed rewards and/or additional bonus rewards [earned rewards], as well as other customized messages, on printed receipts.” 






Claims 5, 11, 13, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bies (2008/0103968) in view of Francis (2014/0074569).

Claim 5
Bies discloses the limitations above but does not teach location based notification of rewards. Francis teaches a reward program on a mobile device that offers rewards and facilitates purchases based on a user’s location: 
wherein the transmitting, from the mobile device, to the rewards provider, the notification of the pending payment for the commercial transaction, is in response to receiving a notification of rewards offered by the merchant, wherein the merchant is within a proximity of the mobile device (Francis [0005]).   See at least “The method can include receiving an indication that a consumer has entered a predefined merchant location; transmitting a notification to a mobile device associated with the consumer; providing one or more payment tools on a mobile device for the consumer to facilitate a purchase from a merchant associated with the predefined merchant location.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of redeeming rewards associated with a commercial transaction, as taught by Bies, the method of receiving a proximity notification of rewards to a user device, as taught by Francis, to allow for more user friendly transactions. 

Claim 11 
Bies discloses the limitations above but does not teach location based notification of rewards. Francis teaches a reward program on a mobile device that offers rewards and facilitates purchases based on a user’s location: 
wherein the receiving the notification of the pending payment for the commercial transaction is in response to transmitting a notification of rewards offered by the merchant, wherein the merchant is within a proximity of the mobile device (Francis [0005]).   See at least “The method can include receiving an indication that a consumer has entered a predefined merchant location; transmitting a notification to a mobile device associated with the consumer; providing one or more payment tools on a mobile device for the consumer to facilitate a purchase from a merchant associated with the predefined merchant location.”  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of redeeming rewards associated with a commercial transaction, as taught by Bies, the method of receiving a proximity notification of rewards to a user device, as taught by Francis, to allow for more user friendly transactions. 

Claim 13
Bies discloses the limitations above but does not teach rewards that are based on one or more user preferences. Francis teaches: 
wherein transmitting the determination of the reward is based on one or more user preferences (Francis [0039]).  See “The tools can facilitate access to demographic and consumer data ( spending, visits, etc.); filter data based on the demographic data, consumer data, and demographic and/or consumer groups; manage communication preferences (email, texts, notifications, etc.); and apply consumer preferences to selected communications Consumers could be selected [reward determination]  based on, for instance, the number of restaurant visits in the past 30 days. In this manner, the merchant can target certain groups of consumers with focused messages and marketing campaigns, and thereby increase or otherwise improve merchant-consumer contact.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of redeeming rewards associated with a commercial transaction, as taught by Bies, the method of issuing rewards based on user preferences, as taught by Francis, to allow for more targeted user rewards.





Claim 18 
Bies discloses the limitations above but does not teach location based notification of rewards. Francis teaches a reward program on a mobile device that offers rewards and facilitates purchases based on a user’s location: 
wherein the notification of the pending payment for the commercial transaction, is in response to receiving the notification of rewards offered by the merchant, wherein the merchant is within a proximity of the mobile device (Francis [0005]).   See at least “The method can include receiving an indication that a consumer has entered a predefined merchant location; transmitting a notification to a mobile device associated with the consumer; providing one or more payment tools on a mobile device for the consumer to facilitate a purchase from a merchant associated with the predefined merchant location.”   
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of redeeming rewards associated with a commercial transaction, as taught by Bies, the method of receiving a proximity notification of rewards to a user device, as taught by Francis, to allow for more user friendly transactions. 

Claim 20 
Bies discloses the limitations above but does not teach reward that are based on one or more user preferences. Francis teaches: 
wherein the mobile device is further configured to transmit the determination of the reward based on one or more user preferences (Francis [0039]).  See “The tools can facilitate access to demographic and consumer data (spending, visits, etc.); filter data based on the demographic data, consumer data, and demographic and/or consumer groups; manage communication preferences (email, texts, notifications, etc.); and apply consumer preferences to selected communications Consumers could be selected [reward determination] based on, for instance, the number of restaurant visits in the past 30 days. In this manner, the merchant can target certain groups of consumers with focused messages and marketing campaigns, and thereby increase or otherwise improve merchant-consumer contact.”



Response to Arguments
Applicant's arguments with respect to the rejection under 35 USC 101 have been fully considered but they are not persuasive. 

Applicant argues: Claim 1 is simply directed to organizing human activity - and nothing more - would require the claim to be construed at a "high level of abstraction[] untethered from the language of the claim[s][,]" which "all but ensures that the exceptions to 101 swallow the rule." See Enfish, LLC v. Microsoft Corp., 822 F. 3d 1327, 1337 (Fed. Cir. 2016). Applicant submits claim 1 is not directed to an abstract idea. 

In combination, the steps disclose a sequence of operations that include storing data, receiving an input, retrieving stored data in response to the input and displaying the retrieved data. The only arguable inventive aspect of this set of steps is the particulars of the information processed. Apart from such particulars as is known of those of ordinary skill , the claimed combination of operations amounts to a generic, routine and conventional sequence of generic, routine and conventional operations of a computer system. Further the combination of operations automates a process that could be performed by a “human analog.” For example, a human clerk could conduct a transaction, recognize an eligible product for reward, ask the customer how much of the reward should be applied and discount the item by that amount. These data gathering steps have been held insufficient to add significantly more to an abstract idea (see July 2015 Update at pp, 7, 11, note 24 discussing Benson, Bancorp, and Cybersourse). For that additional reason, in combination, the claimed operations of the computer system fail to add significantly more to the abstract idea.

Furthermore, none of the claims (independent or dependent) effects an improvement to another technology or technical field (besides apply discounts); nor does any of the claims amount to an improvement to the function of a client device configured to receive discounts.

Accordingly, Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Applicant argues: Applicant respectfully submits the present claims are patent-eligible, because they recite additional elements that apply or use the alleged abstract idea in a meaningful way beyond generally linking the use of the alleged abstract idea to a particular technological environment, such that the claims as a whole are more than a drafting effort designed to monopolize the exception.

The relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea of providing a user with a device to accept rewards that are applied to a current purchase. They do not.

Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. All of the recited computer functions (e.g. receive data, provide interface elements, transmit data…) are well-understood, routine, conventional activities previously known to the industry. In short, each step does no more than require a generic computer to perform generic computer functions.

Considered as an ordered combination, the computer components of petitioner's method add nothing that is not already present when the steps reconsidered separately. Viewed as a whole, petitioner's method claims simply recite the concept of providing a user with an option to apply discounts to a purchase (i.e. a method of organizing human activity and an idea of itself).

The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea using some unspecified, generic computer. That is not enough to transform an abstract idea into a patent-eligible invention.


Applicant argues: In other words, these features of claim 1 do not foreclose other methods of conducting a transaction using provisional rewards, and the claim does not seek to do so. Thus, Applicant respectfully submits the aforementioned features of claim 1 integrate the alleged abstract idea into a practical application and impose a meaningful limit on the alleged abstract idea.

Examiner respectfully disagrees. The claim recites two additional elements: providing interface elements for communication and transmitting information from the mobile device to the reward provider and that a generic mobile device performs the functions. The providing interface elements and transmitting steps are recited at a high level of generality (i.e., as a general means of gathering data for use in the determining step and the interface elements are interpreted to be selection options to communicate the customers desire to apply discounts), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The mobile device that performs the providing of interface elements is also recited at a high level of generality, and merely automates the selection step. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the mobile device). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (the mobile device). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.

	

Response to Arguments


Applicant's arguments with respect to the rejection under 35 USC 101 have been fully considered 3but they are not persuasive. 

Applicant argues: Though Gilman may teach real-time rewards notifications, Gilman does not teach or suggest "provisional rewards" as claimed.

Examiner respectfully disagrees. See Figures 7 and 9. See also [0075], where reference teaches “a cardholder may view an offer on her mobile device while she is shopping in a store. She may join or accept the offer terms, and then enjoy the benefits of the offer while purchasing an item at the store.” See further [0077] “Processing continues at 706 where the cardholder uses their registered payment device to complete transactions and where the rewards system 116 identifies reward qualifying transactions. For example, processing at 706 includes the rewards system receiving filtered transaction data and matching transaction data to a cardholder and to an offer, and then comparing the transaction details (including the transaction date and amount) to the offer criteria to determine appropriate messaging and reward actions.


Applicant argues: Gilman does not teach or suggest that the rewards messages/notifications may be sent to the cardholder before the corresponding transaction has been authorized or completed.

Examiner respectfully disagrees. See at least paragraph [0075] “a cardholder may view an offer on her mobile device while she is shopping in a store. She may join or accept the offer terms, and then enjoy the benefits of the offer while purchasing an item at the store.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHIDA R SHORTER/Examiner, Art Unit 3681